Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims Status
Claims 1-26 are pending and have been rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-26 are directed to the same invention as that of claims 1-25 & 27 of prior U.S. Patent No. 11,388,250. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

Instant Application 17/832894
US Patent No. 11,388,250
                         Claim 1       A computer-based method of reducing data transmissions from a computer to a remote network destination, the computer-based method comprising:         receiving an indication, at an agent on the computer, that a recent user activity has occurred at the computer, wherein the indication comprises data relevant to user's context when the user activity occurred, wherein the data relevant to the user's context when the user activity occurred comprises an identification of one, and only one, visual element on a display screen of the computer that was in-focus during the recent user activity or that became in-focus as a result of the recent user activity, wherein the in-focus visual element is one that has been selected by a human user;           determining, with the agent, whether the data relevant to the user's context when the recent user activity occurred indicates that the visual element that was in-focus during the recent user activity or that became in-focus as a result of the recent user activity is different than an in- focus visual element associated with an immediately prior user activity, indicating a change in user context relative to the user activity at the computer immediately prior to the recent user activity; and         transmitting data relevant to the recent user activity from the computer to the remote network destination or not transmitting the data relevant to the recent user activity from the computer to the remote network destination depending on an outcome of the determination.
                           Claim 1      A computer-based method of reducing data transmissions from a computer to a remote network destination, the computer-based method comprising:       receiving an indication, at an agent on the computer, that a recent user activity has occurred at the computer, wherein the indication comprises data relevant to user's context when the user activity occurred, wherein the data relevant to the user's context when the user activity occurred comprises an identification of one, and only one, visual element on a display screen of the computer that was in-focus during the recent user activity or that became in-focus as a result of the recent user activity, wherein the in- focus visual element is one that has been selected by a human user;        determining, with the agent, whether the data relevant to the user's context when the recent user activity occurred indicates that the visual element that was in-focus during the recent user activity or that became in-focus as a result of the recent user activity is different than an in-focus visual element associated with an immediately prior user activity, indicating a change in user context relative to the user activity at the computer immediately prior to the recent user activity; and       transmitting data relevant to the recent user activity from the computer to the remote network destination or not transmitting the data relevant to the recent user activity from the computer to the remote network destination depending on an outcome of the determination.
                           Claim 2      transmitting the data relevant to the recent user activity, from the computer to the remote network destination, in response to the agent determining that the visual element that was in- focus during the recent user activity or that became in-focus as a result of the recent user activity is different than an in-focus visual element associated with an immediately prior user activity, but      not transmitting the data relevant to the recent user activity, from the computer to the remote network destination, if the agent determines that the visual element that was in-focus during the recent user activity or that became in-focus as a result of the recent user activity is not different than an in-focus visual element associated with an immediately prior user activity.
                           Claim 2        transmitting the data relevant to the recent user activity, from the computer to the remote network destination, in response to the agent determining that the visual element that was in-focus during the recent user activity or that became in-focus as a result of the recent user activity is different than an in-focus visual element associated with an immediately prior user activity, but       not transmitting the data relevant to the recent user activity, from the computer to the remote network destination, if the agent determines that the visual element that was in-focus during the recent user activity or that became in-focus as a result of the recent user activity is not different than an in-focus visual element associated with an immediately prior user activity.
                            Claim 3
      storing, in cache, data relevant to user context during the immediately prior user activity.
                           Claim 3
      storing, in cache, data relevant to user context during the immediately prior user activity.
                            Claim 4      replacing the data stored in cache with the data relevant to the recent user activity in response to the agent determining that there was not a change in user context.
                           Claim 4
       replacing the data stored in cache with the data relevant to the recent user activity in response to the agent determining that there was not a change in user context.
                            Claim 5
        transmitting the data in cache and the data relevant to the recent user activity, from the computer to the remote network destination, in response to the agent determining that there was a change in user context.
                           Claim 5      transmitting the data in cache and the data relevant to the recent user activity, from the computer to the remote network destination, in response to the agent determining that there was a change in user context.
                          Claim 6
        wherein determining whether there has been a change in user context comprises: calculating a first hash value based on data relevant to user context during the user activity immediately prior to the recent user activity; and calculating a second hash value based on the data relevant to user context during the recent user activity.
                           Claim 6
        wherein determining whether there has been a change in user context comprises: calculating a first hash value based on data relevant to user context during the user activity immediately prior to the recent user activity; and calculating a second hash value based on the data relevant to user context during the recent user activity.
                           Claim 7       comparing the first hash value to the second hash value, and concluding, based on the comparison, whether user context has changed.
                          Claim 7
        comparing the first hash value to the second hash value, and concluding, based on the comparison, whether user context has changed.
                           Claim 8
       wherein the first hash value and the second hash value are calculated using the same hash function, and wherein available inputs for the first hash function are identical to available inputs for the second hash function.
                          Claim 8
      wherein the first hash value and the second hash value are calculated using the same hash function, and wherein available inputs for the first hash function are identical to available inputs for the second hash function.
                          Claim 9
      transmitting, from the computer to the remote network destination, the data relevant to the recent user activity and data relevant to the user activity immediately prior to the recent user activity when the agent determines that user context at the computer has changed.
                          Claim 9
      transmitting, from the computer to the remote network destination, the data relevant to the recent user activity and data relevant to the user activity immediately prior to the recent user activity when the agent determines that user context at the computer has changed.
                          Claim 10
       not transmitting, from the computer to the remote network destination, any data relevant to any user activities that occur between a first and last user activity during a particular user context.
                          Claim 10
       not transmitting, from the computer to the remote network destination, any data relevant to any user activities that occur between a first and last user activity during a particular user context.
                          Claim 11
       wherein the data relevant to user context comprises one or more of an activity category, a URL domain, an application name, a window title, a window / tab identifier, and/or any combination thereof.
                           Claim 11
      wherein the data relevant to user context comprises one or more of an activity category, a URL domain, an application name, a window title, a window / tab identifier, and/or any combination thereof.
                          Claim 12
       wherein the agent receives the indication of the user activity at the computer from an operating system of the computer, with the data relevant to user context originating from any one of the operating system of the computer, an application running on the computer, and/or a file manager on the computer.
                           Claim 12
       wherein the agent receives the indication of the user activity at the computer from an operating system of the computer, with the data relevant to user context originating from any one of the operating system of the computer, an application running on the computer, and/or a file manager on the computer.
                           Claim 13
      processing any transmitted data at the remote network destination.
                          Claim 13     processing any transmitted data at the remote network destination.
                           Claim 14
      A computer system configured to limit data transmissions from a computer to a server, the computer system comprising:        a computer comprising a processor and        memory;        a server;        a communications network that enables the server and the computer to communicate with one another; and       an agent on the computer, wherein the agent is configured by virtue of the processor executing computer-readable instructions stored in the memory, to:        receive an indication that a recent user activity has occurred at the computer, wherein the indication comprises data relevant to user's context when the user activity occurred, wherein the data relevant to the user's context when the user activity occurred comprises an identification of one, and only one, visual element on a display screen of the computer that was in-focus during the recent user activity or that came into focus as a result of the recent user activity, wherein the in-focus visual element was the visual element on the display screen that had been selected at the time of the recent user activity or that became selected as a result of the recent user activity, such that text entered at a keyboard of the computer or pasted from the computer's clipboard would have been sent to the in-focus visual element;         determine whether the data relevant to the user's context when the user activity occurred indicates that the visual element that was in-focus during the recent user activity or that became in-focus as a result of the recent user activity was different than an in- focus visual element associated with an immediately prior user activity, indicating a change in user context relative to the user activity at the computer immediately prior to the recent user activity; and         transmitting data relevant to the recent user activity from the computer to the server via the communications network or not transmitting the data relevant to the recent user activity depending on an outcome of the determination.
                          Claim 14
       A computer system configured to limit data transmissions from a computer to a server, the computer system comprising:         a computer comprising a processor and         memory;         a server;         a communications network that enables the server and the computer to communicate with one another; and        an agent on the computer, wherein the agent is configured by virtue of the processor executing computer-readable instructions stored in the memory, to:        receive an indication that a recent user activity has occurred at the computer, wherein the indication comprises data relevant to user's context when the user activity occurred, wherein the data relevant to the user's context when the user activity occurred comprises an identification of one, and only one, visual element on a display screen of the computer that was in-focus during the recent user activity or that came into focus as a result of the recent user activity, wherein the in-focus visual element was the visual element on the display screen that had been selected at the time of the recent user activity or that became selected as a result of the recent user activity, such that text entered at a keyboard of the computer or pasted from the computer's clipboard would have been sent to the in- focus visual element;        determine whether the data relevant to the user's context when the user activity occurred indicates that the visual element that was in-focus during the recent user activity or that became in-focus as a result of the recent user activity was different than an in-focus visual element associated with an immediately prior user activity, indicating a change in user context relative to the user activity at the computer immediately prior to the recent user activity; and          transmitting data relevant to the recent user activity from the computer to the server via the communications network or not transmitting the data relevant to the recent user activity depending on an outcome of the determination.
                           Claim 15
       wherein the computer further comprises a network interface, and wherein the agent is further configured to: cause a transmission of the data relevant to the recent user activity, from the computer to the remote network destination via the network interface, if the agent determines that the visual element that was in-focus during the recent user activity or that became in-focus as a result of the recent user activity is different than an in-focus visual element associated with an immediately prior user activity, but not cause the transmission of the data relevant to the recent user activity, from the computer to the remote network destination via the network interface, if the agent determines that the visual element that was in-focus during the recent user activity or that became in-focus as a result of the recent user activity is not different than an in-focus visual element associated with an immediately prior user activity.
                          Claim 15     wherein the computer further comprises a network interface, and wherein the agent is further configured to: cause a transmission of the data relevant to the recent user activity, from the computer to the remote network destination via the network interface, if the agent determines that the visual element that was in-focus during the recent user activity or that became in-focus as a result of the recent user activity is different than an in-focus visual element associated with an immediately prior user activity, but not cause the transmission of the data relevant to the recent user activity, from the computer to the remote network destination via the network interface, if the agent determines that the visual element that was in-focus during the recent user activity or that became in-focus as a result of the recent user activity is not different than an in-focus visual element associated with an immediately prior user activity.
                          Claim 16
     wherein the computer further comprises cache, and wherein the agent is further configured to store, in cache, data relevant to user context during the immediately prior user activity.
                         Claim 16      wherein the computer further comprises cache, and wherein the agent is further configured to store, in cache, data relevant to user context during the immediately prior user activity.
                           Claim 17
       wherein the agent is further configured to: replace the data stored in cache with the data relevant to the recent user activity in response to determining that there was not a change in user context.
                          Claim 17       wherein the agent is further configured to: replace the data stored in cache with the data relevant to the recent user activity in response to determining that there was not a change in user context.
                          Claim 18      wherein the agent is further configured to: transmit the data in cache and the data relevant to the recent user activity, from the computer to the server via the communications network and the network interface, in response to determining that there was a change in user context.
                            Claim 18       wherein the agent is further configured to: transmit the data in cache and the data relevant to the recent user activity, from the computer to the server via the communications network and the network interface, in response to determining that there was a change in user context.
                          Claim 19
      wherein agent is further configured to determine whether there has been a change in user context by: calculating a first hash value based on data relevant to user context during the user activity immediately prior to the recent user activity; calculating a second hash value based on the data relevant to user context during the recent user activity; comparing the first hash value to the second hash value, and concluding, based on the comparison, whether user context has changed.
                           Claim 19
       wherein agent is further configured to determine whether there has been a change in user context by: calculating a first hash value based on data relevant to user context during the user activity immediately prior to the recent user activity; calculating a second hash value based on the data relevant to user context during the recent user activity; comparing the first hash value to the second hash value, and concluding, based on the comparison, whether user context has changed.
                         Claim 20
      wherein the computer is configured to transmit to the server: the data relevant to the recent user activity and data relevant to the user activity immediately prior to the recent user activity when the agent determines that user context at the computer has changed.
                          Claim 20
       wherein the computer is configured to transmit to the server: the data relevant to the recent user activity and data relevant to the user activity immediately prior to the recent user activity when the agent determines that user context at the computer has changed.
                           Claim 21
     wherein the computer is configured to not transmit to the server: data relevant to any user activities that occur between a first and last user activity during a particular user context.
                        Claim 21       wherein the computer is configured to not transmit to the server: data relevant to any user activities that occur between a first and last user activity during a particular user context.
                          Claim 22       wherein the data relevant to user context comprises one or more of an activity category, a URL domain, an application name, a window title, a window / tab identifier, and/or any combination thereof.
                          Claim 22      wherein the data relevant to user context comprises one or more of an activity category, a URL domain, an application name, a window title, a window / tab identifier, and/or any combination thereof.
                         Claim 23     wherein the computer further comprises an operating system, a plurality of software applications, a file manager, and a sessions manager, and wherein the agent receives the indication of the user activity at the computer from the operating system, and wherein the data relevant to user context originating from any one of the operating system of the computer, one of the applications running on the computer, and/or the file manager.
                          Claim 23
       wherein the computer further comprises an operating system, a plurality of software applications, a file manager, and a sessions manager, and wherein the agent receives the indication of the user activity at the computer from the operating system, and wherein the data relevant to user context originating from any one of the operating system of the computer, one of the applications running on the computer, and/or the file manager.
                         Claim 24
      wherein the server is configured to process any transmitted data.
                         Claim 24
      wherein the server is configured to process any transmitted data.
                        Claim 25
      A non-transitory computer-readable medium storing computer-readable instructions that, when executed by a processor of a computer, cause the processor limit transmissions to a server by:        receiving an indication that a recent user activity has occurred at the computer, wherein the indication comprises data relevant to user's context when the user activity occurred, wherein the data relevant to the user's context when the user activity occurred comprises an identification of one, and only one, visual element on a display screen of the computer that was in-focus during the recent user activity or that became in-focus as a result of the recent user activity, wherein the in-focus visual element is the visual element on the display screen that had been selected at the time of the recent user activity or that became selected as a result of the recent user activity, such that text entered at a keyboard of the computer or pasted from the computer's clipboard would have been sent to the in-focus visual element;        determining whether the data relevant to the user's context when the user activity occurred indicates that the visual element that was in-focus during the recent user activity or that became in-focus as a result of the recent user activity was different than an in-focus visual element associated with an immediately prior user activity, indicating a change in user context relative to the user activity at the computer immediately prior to the recent user activity; and         transmitting data relevant to the recent user activity from the computer to the remote network destination or not transmitting the data relevant to the recent user activity from the computer to the remote network destination depending on an outcome of the determination.
                       Claim 25      A non-transitory computer-readable medium storing computer-readable instructions that, when executed by a processor of a computer, cause the processor limit transmissions to a server by: receiving an indication that a recent user activity has occurred at the computer, wherein the indication comprises data relevant to user's context when the user activity occurred, wherein the data relevant to the user's context when the user activity occurred comprises an identification of one, and only one, visual element on a display screen of the computer that was in-focus during the recent user activity or that became in-focus as a result of the recent user activity, wherein the in-focus visual element is the visual element  on the display screen that had been selected at the time of the recent user activity or that became selected as a result of the recent user activity, such that text entered at a keyboard of the computer or pasted from the computer's clipboard would have been sent to the in-focus visual element; determining whether the data relevant to the user's context when the user activity occurred indicates that the visual element that was in-focus during the recent user activity or that became in-focus as a result of the recent user activity was different than an in-focus visual element associated with an immediately prior user activity, indicating a change in user context relative to the user activity at the computer immediately prior to the recent user activity; and       transmitting data relevant to the recent user activity from the computer to the remote network destination or not transmitting the data relevant to the recent user activity from the computer to the remote network destination depending on an outcome of the determination.
                         Claim 26     wherein the in-focus visual element is one that has been selected by a human user such that any text entered at a keyboard of the computer or pasted from the computer's clipboard would be sent to the in-focus visual element.
                         Claim 27
       wherein the in-focus visual element is one that has been selected by a human user such that any text entered at a keyboard of the computer or pasted from the computer's clipboard would be sent to the in-focus visual element.



Allowable Subject Matter
Allowable subject matter on claims 1-26 would be allowable upon filing the terminal disclaimer to overcome the double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes: 	U.S. Publication 2022/0210241, which describes reduction of data transmission based on end-user context. 	U.S. Publication 2017/0251070, which describes multiple user interest profiles. 	U.S. Publication 2016/0239534, which describes context sensitive framework for providing data from relevant applications. 	U.S. Publication 2012/0095979, which describes providing information to users based on context. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443